            Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


  DANIEL HANDIAZ,
                                                    Civil Action No.
                      Plaintiff,
                                                    COMPLAINT FOR VIOLATIONS
       v.                                           OF THE FEDERAL SECURITIES
                                                    LAWS

   SHARPSPRING, INC., RICHARD A.
   CARLSON, STEVEN A. HUEY,                         JURY TRIAL DEMANDED
   SAVNEET SINGH, DAVID A.
   BUCKEL, AND SCOTT MILLER,

                      Defendants.



       Plaintiff Daniel Handiaz (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

SharpSpring, Inc. (“SharpSpring” or the “Company”) and other related parties and non-parties

with the United States Securities and Exchange Commission (“SEC”); (b) review and analysis of

press releases and other publications disseminated by certain of the Defendants (defined below)

and other related non-parties; (c) review of news articles, shareholder communications, and

postings on the Company’s website concerning the Company’s public statements; and (d) review

of other publicly available information concerning SharpSpring and the Defendants.

                                   SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against SharpSpring and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section
            Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 2 of 14




14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed acquisition of the Company by

Constant Contact, Inc. (“Constant Contact”) (the “Proposed Transaction”).

       2.       On June 21, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Constant Contact.            Pursuant to the terms of the Merger

Agreement the Company’s shareholders will have the right to receive $17.10 in cash for each

share they own (the “Merger Consideration”).

       3.       On July 30, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

SharpSpring and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

SharpSpring shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.




                                                  2
               Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 3 of 14




          6.       This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.       Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.       Plaintiff is, and has been at all times relevant hereto, the owner of SharpSpring

shares.

          9.       Defendant SharpSpring is incorporated under the laws of Delaware and has its

principal executive offices located at 5001 Celebration Pointe Avenue, Suite 410, Gainesville,

Florida 32608. The Company’s common stock trades on the Nasdaq Stock Exchange under the

symbol “SHSP.”

          10.      Defendant Richard A. Carlson (“Carlson”) is and has been the Chief Executive

Officer (“CEO”), President and a SharpSpring director at all times during the relevant time

period.

          11.      Defendant Steven A. Huey (“Huey”) is and has been the Chairman of the Board

SharpSpring at all times during the relevant time period.

          12.      Defendant Savneet Singh (“Singh”) is and has been a SharpSpring director at all

times during the relevant time period.




                                                   3
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 4 of 14




       13.     Defendant David A. Buckel (“Buckel”) is and has a SharpSpring director at all

times during the relevant time period.

       14.     Defendant Scott Miller (“Miller”) is and has been a SharpSpring director at all

times during the relevant time period.

       15.     Defendants Carlson, Huey, Singh, Buckel, and Miller are collectively referred to

herein as the “Individual Defendants.”

       16.     The Individual Defendants, along with Defendant SharpSpring, are collectively

referred to herein as “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                 Background of the Company

       17.     SharpSpring operates as a cloud-based marketing technology company

worldwide. The Company offers SharpSpring, a marketing automation Software as a Service

platform that uses features, such as web tracking, lead scoring, and automated workflow, as well

as enables a business to store, manage, and optimize customer and prospect data in a cloud-based

environment; and SharpSpring Mail+ product, a subset of the full suite solution, which focuses

on traditional email marketing. It also provides Perfect Audience, a cloud-based platform that

offers display retargeting software products and services. The Company serves various

organizations, including marketing agencies and small and medium size businesses, associations,

and non-profits. It markets and sells its products and services through internal sales teams and

third-party resellers. The Company was formerly known as SMTP, Inc. and changed its name to

SharpSpring, Inc. in December 2015. SharpSpring, Inc. was founded in 1998 and is

headquartered in Gainesville, Florida.




                                               4
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 5 of 14




                    The Company Announces the Proposed Transaction

       18.    On June 22, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       WALTHAM, Mass. and GAINESVILLE, Fla., June 22, 2021 /PRNewswire/ --
        Constant Contact, an established leader in online marketing, backed by Clearlake
       Capital Group, L.P. (together with its affiliates, "Clearlake") and Siris Capital
       (together with its affiliates, "Siris"), today announced it has signed a definitive
       agreement to acquire SharpSpring, Inc. ("SharpSpring") (NASDAQ: SHSP) in an
       all cash transaction valued at approximately $240 million including outstanding
       indebtedness.

       Under the terms of the agreement, which has been unanimously approved by the
       members of SharpSpring's Board of Directors, Constant Contact will acquire all
       the outstanding common stock of SharpSpring for $17.10 per share in cash. The
       purchase price represents a 21% premium over SharpSpring's closing share price
       of $14.11 as of June 21, 2021. The transaction is expected to close in the third
       quarter of 2021 subject to customary closing conditions including a SharpSpring
       stockholder approval.

       SharpSpring is a cloud-based revenue growth and marketing automation platform
       that improves the effectiveness of small business's (SMBs) marketing strategy.
       Designed for SMBs, and often delivered by digital marketing agencies,
       SharpSpring generates leads, improves conversions to sales, and drives higher
       returns on marketing investments. The integration of SharpSpring will give
       Constant Contact's SMB clients the ability to easily and successfully engage
       customers throughout their journey, helping clients deliver better marketing-
       driven results.

       "Constant Contact and SharpSpring share a mission to help small businesses
       succeed, and this acquisition represents a powerful opportunity to combine our
       best-in-class email and ecommerce offerings with SharpSpring's strong suite of
       revenue growth and marketing automation tools," said Frank Vella, CEO,
       Constant Contact. "Today's Constant Contact retains the customer-first culture
       that defined our heritage, and I am excited to expand upon that with a
       commitment to innovation that will accelerate our growth and build upon the
       passion and agility that has made our brand a leader in digital marketing for so
       many years."

       "SharpSpring delivers a highly innovative and feature-rich suite of marketing
       automation software tools. We welcome the company's talented workforce to
       Constant Contact and look forward to a long partnership," said James Pade,
       Partner, Clearlake, and Tyler Sipprelle, Managing Director, Siris. "This



                                                5
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 6 of 14




       investment augments Constant Contact's digital marketing software platform by
       significantly accelerating its product roadmap and enhancing the tools we offer
       modern-day marketers in their pursuit of key revenue generating activities."

       "Today is a great day for SharpSpring and our stockholders as this transaction
       brings immediate and certain value at an attractive premium," said Rick Carlson,
       CEO, SharpSpring. "Today is also a great day for our team and our customers, as
       we partner with a scale platform that brings significant added resources as we
       strive to deliver even greater value to SMBs. Constant Contact is the authority on
       digital marketing for small businesses. I am thrilled with the opportunity to bring
       SharpSpring's revenue growth platform to Constant Contact's nearly 500,000
       small business customers while also further investing in and building upon
       SharpSpring's strong customer and digital marketing agency base."

       For more information regarding the terms and conditions contained in the
       definitive agreement, please see SharpSpring's Current Report on Form 8-K,
       which will be filed in connection with this transaction.

       JMP Securities LLC is acting as exclusive financial advisor and Godfrey & Kahn,
       S.C. is acting as legal counsel to SharpSpring, Inc. Lazard is acting as financial
       advisor to Constant Contact and Sidley Austin LLP is acting as legal counsel to
       Constant Contact.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       19.    On July 30, 2021, the Company authorized the filing of the Proxy Statement with

the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of

the Proposed Transaction.

       20.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections



                                                6
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 7 of 14




       21.    The Proxy Statement contains projections prepared by the Company’s

management concerning the Proposed Transaction, but fails to provide material information

concerning such.

       22.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new

and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       23.    In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       24.    Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA; and (ii) Free Cash Flow.




1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping
Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                7
            Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 8 of 14




       25.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                     Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding JMP’s Financial Opinion

       26.      The Proxy Statement contains the financial analyses and opinion of JMP

Securities LLC (“JMP”) concerning the Proposed Transaction, but fails to provide material

information concerning such.

       27.      With respect to JMP’s Discounted Cash Flow Analysis, the Proxy Statement

fails to disclose: (i) the estimated net present value of the Company’s after-tax free cash flows;

(ii) the inputs and assumptions underlying JMP’s use of the discount rate range of 11.5% to

13.5%; (iii) the Company’s weighted average cost of capital; (iv) SharpSpring’s terminal values;

(v) the inputs and assumptions underlying JMP’s use of the multiples ranging from 3.5x to 5.0x;

(vi) the net debt of the Company; and (vii) the number of fully diluted shares of Company

common stock.

       28.      With respect to JMP’s Public Company Analysis, the Proxy Statement fails to

disclose the individual multiples and metrics for each of the companies observed in the analysis.

       29.      With respect to JMP’s Selected Transactions Analysis, the Proxy Statement fails

to disclose the individual multiples and metrics for each transaction observed by JMP in the

analysis.

       30.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and



                                                 8
          Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 9 of 14




range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

        31.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                        Material False and Misleading Statements or Material
                     Misrepresentations or Omissions Regarding the Sales Process

        32.     The Proxy Statement fails to disclose material information regarding the process

conducted by the Company and the events leading up to the Proposed Transaction.

        33.     Specifically, the Proxy Statement fails to disclose: (i) sufficient information

regarding the existence of and/or number and nature of all confidentiality agreements entered

into between the Company and any interested third party during the sales process, if their terms

differed from one another, and if they contained “don’t-ask, don’t-waive” or standstill

provisions, and if so, the specific conditions, if any, under which such provisions would fall

away or prevent parties from submitting a bid; (ii) sufficient information regarding

communications about post-transaction employment and directorship during the negotiation of

the Proposed Transaction.

        34.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide




                                                9
           Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 10 of 14




shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                              COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

          38.   Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.



                                                     10
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 11 of 14




       39.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information

to shareholders although they could have done so without extraordinary effort.

       40.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       41.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       42.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were




                                               11
           Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 12 of 14




intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

          43.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

          44.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of SharpSpring within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of SharpSpring, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          47.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the



                                                  12
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 13 of 14




statements or cause the statements to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

       49.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF




                                                 13
         Case 1:21-cv-06816-ALC Document 1 Filed 08/13/21 Page 14 of 14




       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;

       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: August 13, 2021                                         Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 14
